Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 05/19/2021 in which claims 19-54 are currently pending. Claims 19, 20, and 37-54 are being examined while claims 21-36 are considered withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 19, 20, 37-39, 44, 46-50, and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler (US 2007/0198128) in view of Kawamoto (US 2016/0075022).

As to claim 19, Ziegler teaches a method for a TV to interact with a robot, wherein the robot is remote from the TV, comprising the following steps ([0048], [0130], [0143], [0148], [0156]-[0159], [0227], [0240]-[0249], [0265]-[0274], and [0277]-[0282]):

receiving one or more data streams, including data from a sensor in the robot ([0048], [0130], [0143], [0148], [0156]-[0159], [0227], [0240]-[0249], [0265]-[0274], and [0277]-[0282]);



analyzing at least one of the one or more data streams to recognize a living being, the one or more data streams including a video stream, wherein the living being is remote from the TV, and wherein analyzing the video stream is performed at least in part using an image recognition processor ([0048], [0130], [0143], [0148], [0156]-[0159], [0227], [0240]-[0249], [0265]-[0274], and [0277]-[0282]);

using the data from the sensor to determine a health status of the living being ([0048], [0130], [0143], [0148], [0156]-[0159], [0227], [0240]-[0249], [0265]-[0274], and [0277]-[0282]);

displaying on a display device a current health status of the living being ([0048], [0130], [0143], [0148], [0156]-[0159], [0227], [0240]-[0249], [0265]-[0274], and [0277]-[0282]);

and performing an action in response to the health status ([0048], [0130], [0143], [0148], [0156]-[0159], [0227], [0240]-[0249], [0265]-[0274], and [0277]-[0282]).

Ziegler does not teach analyzing at least one of the one or more data streams to recognize a living being in the TV; displaying on the TV a current health status of the living being.

However, Ziegler does teach wherein, once in an identified room (if permissions are appropriate), the robot may take a video or still image of the space, and either return to the resident to display this data, or send it remotely to the resident's computer, networked television, or personal digital assistant ([0227]). In addition, Kawamoto teaches a robot control system that includes an instructing device in which the instructing device may use a television as the display device ([0111], [0116], and [0117]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ziegler’s system with Kawamoto’s system to show analyzing at least one 

As to claim 20, the combination of Ziegler and Kawamoto teaches wherein: the living being includes one of a user, a family member, a relative, a friend, an acquaintance, a visitor, a co-worker, another human, a pet, and another animal; and the action is performed directly by the TV, and/or indirectly by the robot (Ziegler; [0048], [0130], [0143], [0148], [0156]-[0159], [0227], [0240]-[0249], [0265]-[0274], and [0277]-[0282]; Kawamoto; [0110]-[0147]).

As to claim 37, Ziegler further teaches wherein the sensor measures a temperature of the living being ([0102], [0125], [0140], and [0260]).

As to claim 38, Ziegler further teaches wherein the sensor measures a heart rate of the living being ([0125] and [0265]-[0268]).

As to claim 39, Ziegler further teaches wherein the sensor measures a blood pressure of the living being ([0265]-[0268]).

As to claim 44, Ziegler further teaches wherein the sensor measures infrared light ([0132]-[0148] and [0171]).

As to claim 46, Ziegler further teaches wherein the sensor measures smoke ([0159]).

As to claim 47, Ziegler further teaches wherein the sensor measures carbon monoxide ([0276]).

As to claim 48, Ziegler further teaches wherein the sensor measures location movement ([0175]-[0181], [0245], and [0259]).

As to claim 49, Ziegler further teaches wherein the living being, the robot, and the TV are located in a location and the action follows one or more emergency protocols ([0048], [0130], [0143], [0148], [0156]-[0159], [0227], [0240]-[0249], [0265]-[0274], and [0277]-[0282]).

As to claim 50, Ziegler further teaches wherein an emergency protocol includes determining if the location is safe, wherein determining if the location is safe includes at least one of checking for fires, checking for flooding, checking for dangerous temperatures, checking for unknown and/or dangerous persons, or checking for other irregularities in the location ([0048], [0130], [0143], [0148], [0156]-[0159], [0227], [0240]-[0249], [0265]-[0274], and [0277]-[0282]).

As to claim 52, Ziegler further teaches wherein an emergency protocol includes alerting emergency responders, wherein alerting emergency responders includes at least one of providing at least a part of the health status, providing voice and/or visual contact with the living being, providing information about the location, and/or providing information about living beings in the location ([0048], [0130], [0143], [0148], [0156]-[0159], [0227], [0240]-[0249], [0265]-[0274], and [0277]-[0282]).

As to claim 53, Ziegler further teaches wherein an emergency protocol includes sounding alarms ([0048], [0130], [0143], [0148], [0156]-[0159], [0227], [0240]-[0249], [0265]-[0274], and [0277]-[0282]).

As to claim 54, Ziegler further teaches wherein an emergency protocol includes any other actions to help ensure and/or restore safety and health of the living being ([0048], [0130], [0143], [0148], [0156]-[0159], [0227], [0240]-[0249], [0265]-[0274], and [0277]-[0282]).

Claim 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler in view of Kawamoto and further in view of Oishi (US 2006/0020216).

As to claim 40, the combination of Ziegler and Kawamoto does not teach wherein the sensor measures a blood oxygenation of the living being.

However, Oishi teaches wherein the sensor measures a blood oxygenation of the living being ([0064], [0069], [0077], [0249], and [0263]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ziegler’s system and Kawamoto’s system with Oishi’s system in order to provide a medical information detection apparatus that is capable of measuring systolic pressure, diastolic pressure, pulse rate and body fat percentage at the same time with a single measurement, and to provide a favorable health management service by acquiring such personal medical information at any time and in any place (Oishi; [0018]).

As to claim 41, the combination of Ziegler and Kawamoto does not teach wherein the sensor measures a blood composition of the living being.

However, Oishi teaches wherein the sensor measures a blood composition of the living being ([0064], [0069], [0077], [0249], and [0263]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ziegler’s system and Kawamoto’s system with Oishi’s system in order to provide a medical information detection apparatus that is capable of measuring systolic pressure, diastolic pressure, pulse rate and body fat percentage at the same time with a single measurement, and to provide a favorable health management service by acquiring such personal medical information at any time and in any place (Oishi; [0018]).

As to claim 42, the combination of Ziegler and Kawamoto does not teach wherein the sensor measures a brain activity of the living being.

However, Oishi teaches wherein the sensor measures a brain activity of the living being ([0064], [0069], [0077], [0249], and [0263]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ziegler’s system and Kawamoto’s system with Oishi’s system in order to provide a medical information detection apparatus that is capable of measuring systolic pressure, diastolic pressure, pulse rate and body fat percentage at the same time with a single measurement, and to provide a favorable health management service by acquiring such personal medical information at any time and in any place (Oishi; [0018]).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Ziegler in view of Kawamoto and further in view of Stiehl (US 2009/0055019).

As to claim 43, the combination of Ziegler and Kawamoto does not teach wherein the sensor measures ambient temperature.

However, Stiehl teaches wherein the sensor measures ambient temperature ([0281] and [0291]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ziegler’s system and Kawamoto’s system with Stiehl’s system in order to provide improved robotic companions which overcome these and other limitations of prior art robotic companions. The improved robotic companion is a component of an interactive system for interacting with a sentient being. The sentient being is a user of a robot that belongs to the interactive system. The interactive system further includes an entity which employs the robot as a participant in an activity involving the user of the robot. During the activity, the robot responds to inputs received from the user and from the entity. The robot receives inputs from the user through user interaction with the robot and the user interaction may include direct manipulation of the robot (Stiehl; [0041]-[0042]).

Claims 45 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler in view of Kawamoto and further in view of Deyle (US 2017/0225332).

As to claim 45, the combination of Ziegler and Kawamoto does not teach wherein the sensor measures ultra-violet light.

However, Deyle teaches wherein the sensor measures ultra-violet light ([0102]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ziegler’s system and Kawamoto’s system with Deyle’s system. In Deyle’s disclosure, a mobile robot is configured for operation in a commercial or industrial setting, such as an office building or retail store. The robot can patrol one or more routes within a building, and can detect violations of security policies by objects, building infrastructure and security systems, or individuals. In response to the detected violations, the robot can perform one or more security operations. The robot can include a removable fabric panel, enabling sensors within the robot body to capture signals that propagate through the fabric. In addition, the robot can scan RFID tags of objects within an area, for instance coupled to store inventory. Likewise, the robot can generate or update one or more semantic maps for use by the robot in navigating an area and for measuring compliance with security policies (abstract).

As to claim 51, the combination of Ziegler and Kawamoto does not teach wherein an emergency protocol includes determining if there are other beings in the location.

However, Deyle teaches wherein an emergency protocol includes determining if there are other beings in the location ([0097], [0115], and [0272]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ziegler’s system and Kawamoto’s system with Deyle’s system. In Deyle’s disclosure, .

Response to Arguments

Applicant's arguments filed 05/19/2021 have been fully considered but are not persuasive.

Examiner points out that Ziegler does teach wherein, once in an identified room (if permissions are appropriate), the robot may take a video or still image of the space, and either return to the resident to display this data, or send it remotely to the resident's computer, networked television, or personal digital assistant ([0227]). In addition, Kawamoto teaches a robot control system that includes an instructing device in which the instructing device may use a television as the display device ([0111], [0116], and [0117]).

In the above citations, while the robot 22 in Kawamoto does the analyzing and recognizing of the object, it is apparent that the instructing device may use a television and/or display device in the searching and recognizing operation. Furthermore, Ziegler discloses a robot taking video of a space and sending instructions for the video to be displayed either manually or automatically.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ziegler’s system with Kawamoto’s system to show analyzing at least one of the one or more data streams to recognize a living being in the TV; displaying on the TV a current health status of the living being in order to easily predict the behavior of an autonomous robot (Kawamoto; [0002]).

In view of the above reasons, Examiner maintains all rejections.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482